Opinion issued April 1, 2004 












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00908-CR
____________

LUIS FIDENCIO COBOS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 6
Harris County, Texas
Trial Court Cause No. 1164323



 
MEMORANDUM  OPINION
                Appellant filed a motion to dismiss the appeal.  The motion complies with
the Texas Rules of Appellate Procedure.  We have not yet issued a decision. 
Accordingly, the appeal is dismissed.  Tex. R. App. P. 42.2(a).
               The motion to issue the mandate is granted.  The clerk of this Court is
directed to issue the mandate immediately.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).